Citation Nr: 1601639	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona.


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In that rating decision, the RO denied entitlement to denied entitlement to service connection for a sleep disorder.

The Veteran's Notice of Disagreement with the January 2008 decision by the Waco RO was received at the RO in June 2008.  The Waco RO issued a Statement of the Case (SOC) in November 2008.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the Waco RO in January 2009.  In September 2009, the Veteran's representative submitted a letter alleging clear and unmistakable error with VA's denial of the Veteran's sleep apnea claim.  The RO issued a Supplemental Statement of the Case (SSOC) in November 2009 that confirmed the denial of the Veteran's service connection claim for sleep apnea. 

In his substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  The RO notified the Veteran that a hearing had been scheduled for July 2014 in a May 2014 letter addressed to his last known address; however, he failed to appear for the proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for his failure to report to the July 2014 hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn. See 38 C.F.R. § 20.704(d) (2015).  

This matter was remanded in August 2014 for additional development of the record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The evidence establishes that the Veteran's sleep disturbance is a symptom of his service-connected PTSD and he does not have a separately diagnosed current sleep disorder, including obstructive sleep apnea.


CONCLUSION OF LAW

A sleep disorder disability that is separate and distinct from the Veteran's service-connected PTSD was not incurred in or aggravated by active duty, and is not proximately due to or the result of service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in an April 2007 letter that was provided before the January 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  The Veteran has been afforded a number of examinations, including sleep studies focusing solely on the Veteran's sleep impairment.  The Veteran had a general VA examination in May 2007, an examination focused on his sleep impairment in July 2008, a sleep study in August 2008, a review of his medical file for a sleep disorder in September 2008, and another general VA examination in February 2009.  The August 2014 Board remand considered the 2008 sleep examinations inadequate because the examiners did not opine as to whether the Veteran's possible insomnia or narcolepsy was related to service.  VA attempted to schedule the Veteran for another examination in November of 2014.  The Veteran failed to appear at this examination.  The Veteran has not provided good cause for failing to appear at this examination.  The Veteran's representative acknowledged in a December 2015 brief that they could not identify any communication from the Veteran requesting a rescheduling of the examination.  

VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran was provided notice of the place and time of the examination, but he failed to report.  His failure to report was noted in a December 2014 SSOC, and the Veteran responded to this SSOC in December 2014, but he did not provide good cause for his failure to report for the scheduled examination.  The Veteran has not alleged, and the record does not show, that he failed to receive notice of the examination.  There is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) the Court applied this presumption of regularity to procedures such as mailing of notice letters of scheduled examinations at the RO.  Ashley v. Derwinski, 2 Vet. App. 62, 64- 65 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  The presumption of regularity has not been rebutted in this case.  

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(a), (b).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

Thus, to the extent possible, there has been substantial compliance with the Board's August 2014 remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand no required under Stegall where the Board's remain instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks service connection for a sleep disorder.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is positive for complaints of trouble sleeping.  The Veteran reported to the June 2007 VA examiner that he has a record of symptoms of sleep apnea that dates to 2003.  A September 2006 treatment record reflects complaints by the Veteran of trouble sleeping or breathing for the past 10 months.  The Veteran was sent to a formal sleep study in November 2006.  The results of the study showed snoring without obstructive sleep apnea.  The examiner observed that the "overall sleep architecture and sleep efficiency were within normal limits."  

The Veteran left active service in January 2007.  Many of the Veteran's post service medical records relate to his ongoing treatment for service-connected PTSD.  

VA scheduled the Veteran for a general examination in May 2007.  The Veteran reported to the June 2007 VA examiner that he has a record of sleep apnea dating back to 2003 (during service).  The VA examiner diagnosed the Veteran with sleep apnea, based on the Veteran's self-reported history.  But the VA examiner indicated that the Veteran had never been formally tested.  This is inconsistent with the STRs as noted above which show that the Veteran had undergone an in-service sleep study.  

In July 2008, VA scheduled the Veteran for a PTSD examination and he reported trouble sleeping at this time.  A few weeks later, VA sent the Veteran to be examined for his claimed sleep disorder.  The July 2008 VA sleep examiner initially believed that it was likely that the Veteran had a service-connected sleep disorder, but reserved judgment until after the Veteran completed a formal sleep study.  After a sleep study in August 2008, the same VA examiner concluded that the Veteran does not have sleep apnea.  The same VA examiner provided a second addendum in September 2008 after reviewing the Veteran's claims file.  The VA examiner affirmed his prior conclusion that the Veteran does not have sleep apnea and noted the impression of insomnia.  

As the Veteran has continued his treatment for PTSD, the medical records continue to reflect his struggles with sleeping.  For instance, when the Veteran was examined in August 2015 for PTSD, that examiner noted that the Veteran has problems with sleeping.  The Veteran reported to the examiner that he was able to sleep better during his PTSD rehab program in July 2008 and that he currently struggles with sleep onset, maintenance, nightmares, and night sweats.  This examiner categorized the Veteran's sleeping problems as a symptom of PTSD and not an independent disorder.  

VA sent the Veteran for another general medical examination in February 2009.  This examiner noted that the August 2008 exam found the Veteran not to have sleep apnea, but instead to have sleep disturbance secondary to his PTSD.  The examiner did not find evidence of obstructive sleep apnea during the examination. 

Because of inadequacies in the August 2008 VA sleep examination, the Board remanded the Veteran's sleep disorder claim for another examination in August 2014.  The examination was scheduled of November 2014, but the Veteran failed to appear for this examination and did not provide good cause for missing it.  The Veteran did not ask to reschedule this examination.  

The preponderance of the evidence demonstrates that the Veteran does not have a diagnosed sleep disorder, to include apnea, that is etiologically related to service.  While the record suggests that the Veteran's PTSD causes difficulty sleeping, the Veteran's impaired sleep has not been diagnosed as an independent disability.  The November 2006 sleep study showed no obstructive sleep apnea.  The July 2008 VA sleep examiner initially believed that the Veteran as likely as not had a diagnosis of service connected sleep apnea based on the Veteran's self-reported history, but then reversed this conclusion.  This reversal was based on a negative sleep study in August 2008, which confirmed a lack of objective findings of sleep apnea.  The February 2009 VA examiner concluded that the Veteran does not have obstructive sleep apnea.  

The September 2008 VA examiner did record the word "insomnia" as an impression during a review of the Veteran's records.  However, the VA examiner in August 2015 clarified that the Veteran's sleep problems are symptoms of his PTSD. Moreover, the February 2009 VA examiner also concluded that the Veteran had no obstructive sleep apnea.

While another VA examination could have provided useful information, the Veteran failed to appear for his November 2014 VA examination and did not provide good cause for missing this examination.  Thus, the Board must decide the Veteran's claim based on the available evidence of record. See 38 C.F.R. § 3.655(a), (b).

The August 2015 VA categorized the Veteran's sleep problems as one of several symptoms of his service-connected PTSD.  PTSD is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 (2015).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for a service-connected acquired psychiatric disorder, including PTSD, when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Thus, the General Rating Formula recognizes that chronic sleep impairment is a symptom of the Veteran's PTSD, and his PTSD is rated accordingly.  To grant service connection for a sleep disorder other than a diagnosable disorder such as sleep apnea would amount to nothing more than pyramiding. 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2015).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's sleep difficulties are already considered as a symptom of his PTSD in his psychiatric evaluations and in the considerations of the assigned PTSD disability rating.  As noted, no separate sleep disorder such as sleep apnea has been clinically established.  As such, a separate rating may not be assigned for the chronic sleep impairment.  

Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a sleep disorder, including as secondary to service-connected PTSD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


